signiticant index no department of the treasury internal_revenue_service washington d c apr tax exempt ano government entities oivision tep ra al re dear trustees this letter is to inform you that your request for the plan_year beginning date for a modification of the 10-year amortization extension that was granted to the plan for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa has been denied this was communicated to your authorized representative on date by ‘ of this office in a letter dated date the plan was conditionally granted a 10-year amortization extension under sec_412 of the code effective for the plan_year beginning date effective with the plan_year beginning date the pian failed to satisfy the funded ratio benchmark provided for in the ruling letter and previously agreed to before issuance of the ruling dated date the plan is a collectively bargained multiemployer defined benefit pension_plan subject_to the minimum_funding requirements provided for under sec_412 sec_431 and sec_432 of the code the plan's contributing employers are primarily in the construction industry the ratio of active participants to inactive participants has declined significantly which has led to the plan’s financial problems a significant portion of the plan's contributing employers have gone out of business on date the pbgc issued a favorable opinion on a new set of rules managed mass withdrawal rules adopted by the trustees the managed mass withdrawal rules created a framework under which each of the plan's remaining employers could completely withdraw from the plan and satisfy its obligation to pay i employer_withdrawal_liability under title iv of erisa and ii the employer's allocable share of the plan's accumulated_funding_deficiency all of the plan's contributing employers have signed definitive agreements with the plan under the managed ma sec_2u1427030 withdrawal rules as a result of these agreements all of the plan’s contributing employers have completely withdrawn from the plan and have satisfied their obligations to pay withdrawal_liability and their allocable share of the plan's accumulated_funding_deficiency the plan has terminated under sec_4041a of erisa the primary reason that your request has been denied was that the standards under sec_412 of the code for approving the requested modification have not been met that is approving the requested modification does not carry out the purposes of the erisa and provide adequate protection for participants under the plan and their beneficiaries and further denying the requested modification does not result ina substantial risk to the voluntary continuation of the plan and will not be adverse to the interests of plan participants in the aggregate the plan has become insolvent and has terminated you were notified in a letter dated date that your request for modification of the 10-year amortization extension granted to the plan had been tentatively denied on date the conference of right was held with the plan’s authorized representatives in washington dc subsequent information was received and considered before finalizing this ruling this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in baltimore maryland to the manager ep compliance unit in chicago illinois and to your authorized representatives pursuant to a power_of_attorney form on file with this office if you have any questions regarding this matter please contact id yat sincerely cc david m ziegler manager employee_plans actuarial group
